United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Prescott, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1295
Issued: February 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 3, 2016 appellant, through counsel, filed a timely appeal from an April 25, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish a bilateral knee
condition causally related to factors of her federal employment.
On appeal, counsel contends that OWCP’s decision is contrary to law and fact.
FACTUAL HISTORY
This case has previously been before the Board.3 Appellant, a 51-year-old information
technology specialist, filed an occupational disease claim (Form CA-2) alleging that her job
duties aggravated her bilateral knee condition. She stated that ascending and descending stairs
on a daily basis over a period of years aggravated a right knee injury she had sustained at work
on May 31, 2006. By decisions dated November 10, 2010, August 17, 2011, and February 21,
2012 OWCP denied appellant’s claim for bilateral knee conditions as the medical evidence failed
to establish that the claimed conditions were causally related to factors of her federal
employment. In a decision dated November 16, 2012, the Board affirmed OWCP’s February 21,
2012 decision, finding that appellant had failed to establish an injury causally related to factors
of her federal employment.4 The facts of the case, as set forth in the prior decision, are
incorporated herein by reference.
On July 8, 2013 appellant, through counsel, requested reconsideration. Appellant
submitted May 6, 2010 x-rays of the right and left knees demonstrating small bilateral joint
effusions and tricompartmental osteoarthritis bilaterally, greatest in the medial and
patellofemoral compartments.
In reports dated May 6, 2010 through June 10, 2013, Dr. Jennifer Waara, a Boardcertified family practitioner, diagnosed mild left extremity edema and bilateral osteoarthritis.
She asserted that appellant had chronic right knee pain felt to have started after an injury at work
on May 31, 2006 when she was doing inventory, outside of her job description, which involved a
lot of walking and getting down on her hands and knees in order to obtain serial numbers off of
desk, etc. This activity commenced on May 30, 2006 and the next day on May 31, 2006
appellant was walking down stairs and felt a pop in her right knee. She felt immediate pain,
swelling, and increased warmth to the area. Dr. Waara stated that appellant was seen by the
employing establishment’s health unit the next day on June 1, 2006 and was diagnosed with a
medial collateral ligament strain. She was restricted to desk duty for approximately four days.
Appellant had x-rays taken of both knees on June 12, 2006 due to ongoing pain and the reports
showed minimal degenerative change of patellofemoral joint and mild degenerative narrowing of
the medial compartment of the left knee. Dr. Waara noted that she was not able to find a report
that had a right knee in the impression. Appellant was seen by the employing establishment’s
health unit on June 7, 2013 and they extended her desk duties through June 12, 2006. Dr. Waara
reported that appellant had an ongoing condition since a motor vehicle accident in 1999 which
left her with chronic low back pain and required use of regular medication, noting that this may
3

Docket No. 12-1023 (issued November 16, 2012).

4

Id.

2

have helped her cope with her ongoing right knee pain. On May 6, 2010 appellant was seen for
chronic bilateral lower extremity edema which had “gotten worse again in [March 2010].”
Dr. Waara asserted that appellant did not report until later that she had the injury to her right
knee in May 2006.
On May 18, 2010 Dr. Shirley Rheinfelder, a Board-certified family practitioner,
diagnosed pain in joint involving lower left, unspecified intestinal malabsorption, pernicious
anemia, and other unspecified hyperlipidemia. She opined that appellant’s right knee pain was
secondary to arthritis and noted that appellant had received a steroid injection that day.
In an August 2, 2010 report, Dr. Paul Pfluegar, a Board-certified orthopedic surgeon,
diagnosed bilateral knee osteoarthritis and bilateral knee internal derangement. He asserted that
appellant had some underlying degenerative arthritis of both knees, right greater than left, which
was made worse by her weight. Appellant reported that she first noticed knee pain going up and
down stairs at work. Dr. Pfluegar opined that appellant had medial meniscus tears of both knees
and recommended a magnetic resonance imaging (MRI) scan of the right knee since her pain had
been unrelieved with steroid injections. He noted that the left knee was doing relatively well and
was stable at that time.
By decision dated April 25, 2016, OWCP modified its prior decision, finding that the
medical evidence of record established fact of injury, but failed to establish causal relationship
between appellant’s condition and factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, and that an injury6 was sustained in the performance
of duty. These are the essential elements of each compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.8
5

5 U.S.C. § 8101 et seq.

6

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
7

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

8

See D.R., Docket No. 09-1723 (issued May 20, 2010).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.9
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that federal
employment factors caused or aggravated her bilateral knee condition. Appellant identified the
factors of employment that she believed caused the condition, including walking and ascending
and descending stairs at work, which OWCP accepted as factual. However, in order to establish
a claim that she sustained an employment-related injury, she must also submit rationalized
medical evidence which explains how her medical condition was caused or aggravated by the
implicated employment factors.10
In her reports, Dr. Waara indicated that appellant had ongoing conditions since a motor
vehicle accident in 1999. She diagnosed mild left extremity edema and bilateral osteoarthritis.
Dr. Waara noted that appellant had chronic right knee pain, which began after an injury at work
on May 31, 2006 when she was doing inventory, outside of her job description, which involved a
lot of walking and getting down on her hands and knees in order to obtain serial numbers off of
desk, etc. This activity commenced on May 30, 2006 and the next day on May 31, 2006
appellant was descending stairs and felt a pop in her right knee. Dr. Waara did not provide any
medical rationale explaining how appellant’s employment activity of ascending and descending
stairs caused or aggravated the diagnosed conditions.11 Thus, the Board finds that the reports
from Dr. Waara are insufficient to establish appellant’s claim.
In his August 2, 2010 report, Dr. Pfluegar diagnosed bilateral knee osteoarthritis and
bilateral knee internal derangement and opined that appellant had medial meniscus tears of both
knees. He asserted that appellant had some underlying degenerative arthritis of both knees, right
greater than left, which was worsened by her weight. Appellant reported that she first noticed
knee pain going up and down stairs at work. Dr. Pfluegar failed to provide a rationalized opinion
explaining how factors of appellant’s federal employment, such as walking and going up and
down stairs at work, caused or aggravated her bilateral knee condition. He noted that appellant’s
condition occurred while she was at work, but, as noted above, such generalized statements do
not establish causal relationship because they merely repeat appellant’s allegations and are
unsupported by adequate medical rationale explaining how her physical activity at work actually
caused or aggravated the diagnosed conditions.12 The Board has held that the mere fact that
9

See O.W., supra note 7.

10

See A.C., Docket No. 08-1453 (issued November 18, 2008).

11

Supra note 8.

12

See K.W., Docket No. 10-98 (issued September 10, 2010).

4

appellant’s symptoms arise during a period of employment or produce symptoms revelatory of
an underlying condition does not establish a causal relationship between appellant’s condition
and her employment factors.13 Thus, the Board finds that Dr. Pfluegar’s report is insufficiently
rationalized to establish that appellant’s condition was caused or aggravated by factors of her
federal employment.
On May 18, 2010 Dr. Rheinfelder diagnosed pain in joint involving lower left and opined
that appellant’s right knee pain was secondary to arthritis.
The Board finds that
Dr. Rheinfelder’s diagnosis of bilateral knee pain is a description of a symptom rather than a
clear diagnosis of the medical condition.14 Moreover, the Board finds that Dr. Rheinfelder failed
to provide a rationalized opinion explaining how walking and ascending and descending stairs at
work caused or aggravated appellant’s bilateral knee condition. Dr. Rheinfelder’s opinion is
therefore of diminished probative value on the issue of causal relationship and is not sufficient to
establish an employment-related injury.
Other medical evidence of record, including diagnostic test reports, is of limited
probative value and insufficient to establish the claim as it does not specifically address whether
appellant’s diagnosed conditions are causally related to factors of her federal employment.15
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. Based on
the findings and reasons stated above, the Board finds that counsel’s arguments are without
merit. As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the accepted employment factors, she
failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a bilateral
knee condition causally related to factors of her federal employment.

13

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

14

The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. See P.S.,
Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).
15

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 15, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

